DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claim 13 is drawn to functional descriptive material NOT claimed as residing on a non-transitory computer readable medium.  Claim 13, while defining a recording medium having recorded thereon a program, does not define a “non-transitory computer readable medium” and is thus non-statutory for that reason. The examiner suggest amending the claim to embody the program on a “non-transitory computer readable medium” in order to make the claim statutory.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 8-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sanders et al. (US 2016/0103833).
Regarding Claim 1, Sanders et al discloses an artificial intelligence apparatus for recognizing speech of a user, comprising:  a microphone (An audio input device associated with client device 110 will detect the query 112 and transmit the query 112 through network 120 to search system 130) (page 2, paragraph [0017]); and a processor configured to: acquire, via the microphone, first speech data including speech of a user (An audio input device associated with client device 110 will detect the query 112 and transmit the query 112 through network 120 to search system 130) (page 2, paragraph [0017]), generate a first speech recognition result corresponding to the first speech data (in the case that the query 112 is an audio query, a natural language query processing engine 140 that includes one or more speech recognition modules that transform an audio query into one or more terms) (page 2, paragraph [0018]), perform control corresponding to the generated first speech recognition result (In response to the received query 112, the search system 130 transmits a first search result 114 over the network 120 back to the client device 110) (page 2,paragraph [0022]), generate an alternative speech recognition result corresponding to the first speech data if negative feedback is acquired from the user (If the biometric parameters 116 indicate likely negative engagement with the first search result 114, the search system 130 can automatically obtain a second search 118 and transmit the second search result 118 over the network 120 to the client device 110) page 2, paragraph [0026]), and perform control corresponding to the generated alternative speech recognition result (In response to receiving the second search result 118, the client device 110 can present the second search result 118 on the client device 110 instead of the first search result 114) (page 2, paragraph [0026]).
Regarding Claim 2, Sanders et al discloses an artificial intelligence apparatus, wherein the processor is configured to: convert the first speech data (While FIGS. 2A-2B illustrate an example where a user submits queries through a text box in the graphical user interface of a search engine, the user can submit queries through various interfaces, including, for example, by speaking the query) (page 3, paragraph [0034])into first text (In FIG. 2A, the query "Where should I eat in San Francisco?" 202 is submitted to a search system through a graphical user interface of user device 220) (page 2, paragraph [0028]), and generate the first speech recognition result based on the first text (in response, the search system causes query result 204 to be presented in the graphical user interface of the user device 220) (page 2, paragraph [0028]).
Regarding Claim 8, Sanders et al discloses an artificial intelligence apparatus, further comprising a camera (a camera on mobile device 220 can capture the facial features of a user 208 and can provide the captured facial features to the search system) (page 2, paragraph [0029]), wherein the processor is configured to: acquire image data via the camera (a camera on mobile device 220 can capture the facial features of a user 208 and can provide the captured facial features to the search system) (page 2, paragraph [0029]), generate an image recognition result corresponding to the image data (The search system can evaluate the received biometric parameters) (page 2, paragraph [0030]), and determine whether negative feedback is included in the image recognition result (if the user had a bad experience at a restaurant associated with search result 204, seeing the name of the restaurant in search result 204 may cause the user 208 to exhibit a frown or a scowl, which can indicate likely negative engagement with search result 204) (page 2, paragraph [0030]).
Regarding Claim 9, Sanders et al discloses an artificial intelligence apparatus, the processor is configured to generate the image recognition result by recognizing an expression or a gesture of the user from the image data, and wherein the negative feedback includes a frowning expression or a hand waving gesture (if the user had a bad experience at a restaurant associated with search result 204, seeing the name of the restaurant in search result 204 may cause the user 208 to exhibit a frown or a scowl, which can indicate likely negative engagement with search result 204) (page 2, paragraph [0030]).
Regarding Claim 10, Sanders et al discloses an artificial intelligence apparatus, wherein the processor is configured to: acquire second speech data via the microphone (An audio input device associated with client device 110 will detect the query 112 and transmit the query 112 through network 120 to search system 130) (page 2, paragraph [0017]), generate a second speech recognition result corresponding to the second speech data (in the case that the query 112 is an audio query, a natural language query processing engine 140 that includes one or more speech recognition modules that transform an audio query into one or more terms) (page 2, paragraph [0018]), and determine whether negative feedback is included in the second speech recognition result (If the biometric parameters 116 indicate likely negative engagement with the first search result 114, the search system 130 can automatically obtain a second search 118 and transmit the second search result 118 over the network 120 to the client device 110) page 2, paragraph [0026]).
Regarding Claim 11, Sanders et al discloses an artificial intelligence apparatus, wherein the negative feedback includes negative evaluation of or negative reaction to 
Claims 12 and 13 are rejected for the same reason as claim 1.
Allowable Subject Matter
Claims 3-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Specifically, the prior art fails to teach “wherein the processor is configured to: calculate word-by-word reliability corresponding to each section in the first speech data, and convert the first speech data into the first text by selecting words having highest reliability for each section” as recited in claim 3.Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/10/2021 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.
Cited Art
	The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Thomson (US 2014/0164476) discloses an apparatus and method for providing a virtual assistant.
Chakladar (US 9,613,618) discloses an apparatus and method for recognizing voice and text.
Aoyama et al. (US 8,538,750) discloses a speech communication system and method, and robot apparatus.
Aoyama et al. (US 8,321,221) discloses a speech communication system and method, and robot apparatus.
Aoyama et al. (US 8,209,179) discloses a speech communication system and method, and robot apparatus.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATWANT K SINGH whose telephone number is (571)272-7468.  The examiner can normally be reached on Monday thru Friday 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad H. Ghayour can be reached on (571)272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/SATWANT K SINGH/Primary Examiner, Art Unit 2672